In The

                                 Court of Appeals

                     Ninth District of Texas at Beaumont

                               ________________
                               NO. 09-21-00329-CR
                               ________________

                  MICHAEL JAMES MILSON JR., Appellant

                                          V.

                       THE STATE OF TEXAS, Appellee

________________________________________________________________________

                    On Appeal from the 252nd District Court
                           Jefferson County, Texas
                          Trial Cause No. 13-17438
________________________________________________________________________

                             MEMORANDUM OPINION

      Pursuant to a plea bargain agreement, Appellant pleaded guilty to possession

of a controlled substance, specifically, more than 400 grams of codeine. See Tex.

Health & Safety Code Ann. § 481.118(e). In cause number 13-17438, the trial court

found the evidence sufficient to find Appellant guilty of possession of this controlled

substance but deferred further proceedings and placed Appellant on community

supervision for ten years.


                                          1
      Subsequently, prior to the expiration of the term of community supervision,

the State filed a motion to revoke Appellant’s community supervision. In response

to this motion, Appellant pleaded “true” to violating certain terms of the community

supervision order. After conducting an evidentiary hearing, the trial court found that

the evidence was sufficient to find that Appellant violated those terms of his

community supervision. The trial court revoked Appellant’s community

supervision, found him guilty of possession of a controlled substance, and assessed

punishment at ten years of confinement.

      Appellant’s appellate counsel filed an Anders brief that presents counsel's

professional evaluation of the record and concludes that the appeal is frivolous; he

also filed a motion to withdraw. See Anders v. California, 386 U.S. 738,

(1967); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978). On December 15,

2021, we notified Appellant of his right to file a pro se brief and notified him of the

deadline for doing so, but we received no response from Appellant.

      We have reviewed the appellate record, and we agree with counsel’s

conclusion that no arguable issues support the appeal. Therefore, we find it

unnecessary to order appointment of new counsel to re-brief the appeal. Cf. Stafford




                                          2
v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991). We affirm the trial court’s

judgment.1

      AFFIRMED.




                                           ________________________________
                                                   CHARLES KREGER
                                                         Justice

Submitted on April 8, 2022
Opinion Delivered May 18, 2022
Do Not Publish

Before Kreger, Horton and Johnson, JJ.




      1
         Appellant may challenge our decision in this case by filing a petition for
discretionary review. See Tex. R. App. P. 68.
                                         3